Johnson, J.
delivered the opinion of the court. This is an action on the case brought by Prentiss and Carter against Barney, to recover the value of a parcel of goods placed by them in the possession of the defendant, to be carried for hire from Baltimore to Philadelphia.
The cause was determined on a case stated in favour of the plaintiffs, from which determination the defendant appealed.
The case stated sets forth, that the plaintiffs, the proprietors of a case of Senshaws of the value of §627, delivered them at the stage office, and had them entered on the way bill for transportation, and for which they were to pay a reasonable compensation; that a letter from the plaintiffs to their correspondent in Philadelphia, was at the same time put into the post office, which was in due time received; but the goods, from the case stated, do not appear to have been received at Philadelphia, nor any account given of them. It also appears that the defendant was. at the time the goods were delivered, the owner and proprietor of a line of stage-coaches running from Baltimore to Philadelphia, for the transportation of passengers, and goods and merchandize for hire; that previous to the goods in question having been delivered for transportation, the defendant published in the various newspapers in Baltimore the time when the stages would start from, and arrive at, the respective cities, in which publication are the following clauses, viz. “Fare and allowance of baggage as usual. A11 baggage to be at the risk of the owners thereof. All the baggage over 20 lb. will hereafter positively be charged, and be at the risk of the owners thereof.” Which advertisement, before the delivery of the case of Senshaws, was known to the plaintiffs.
The question for the consideration of this court is, whether the county court erred in their judgment?
Whether the owners of stage coaches, which are principally engaged in carrying of persons, and such baggage as usually accompany them, but who also (as in the case before the court,) carry goods and merchandize for hire, without the owner accompanying them, can, by such advertisements, exonerate themselves from all responsibility for goods and merchandize delivered for transportation, need *319uoi, in ibis case, be determined. For, as such carriers would without such publications je responsible for the loss of goods delivered to be carried, if they can, by their pub lications, exempt themselves from their liability, then the publications, in the language of the exception, should be plain, explicit, and free from all ambiguity. But, as in the case before the court, the defendant, in the advertisement published by him, has used the most doubtful and ambiguous language, he therefore stands in the same predicament as if no publication had been made.
JUDGMENT AFFIRMED.